Citation Nr: 1206560	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In March 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In June 2010, the case was remanded for additional development.  


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1110 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An April 2006 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2004 and in January 2007.  For reasons discussed below, the Board found the opinions from both VA examinations inadequate and obtained a medical advisory opinion from the VHA.  As will also be discussed in greater detail below, that opinion is considered adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.



B. Factual Background

The Veteran's STRs show that in his October 1969 service entrance report of medical history, he reported a medical history of "high or low blood pressure."  On October 1969 service entrance physical examination, clinical evaluations of his heart and vascular system were normal.  His blood pressure was recorded as 132/80.  Subsequent treatment records, including the Veteran's March 1972 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses related to high blood pressure, hypertension, or diabetes mellitus.  On the March 1972 service separation physical examination report, the Veteran stated he was "in good health."  In an April 1972 statement, it was noted that the Veteran had undergone a separation medical examination more than three working days prior to his departure from place of separation, and that to the best of his knowledge, there had been no change in his medical condition since his last separation examination.

August 1997 to October 1999 private treatment records from Dr. J.L. show that on September 22, 1997, the Veteran's spouse requested a refill for his prescription of Zocor.  Four days later, she called in to schedule an appointment for him because had been complaining of headaches and was increasingly forgetful.  The Veteran was seen on September 29, 1997; he weighed 236 pounds, had a blood pressure of 130/90, and his medications included Zocor, Tenoretic, and Prozac.  He complained of constant thirst and polyuria.  During the visit, Dr. J.L. "discussed at length the effects of [diabetes mellitus] on the organs of the body," and the following were diagnosed: high blood pressure, obesity, lipidemia, and new onset diabetes mellitus.

September 2000 to March 2001 and January 2003 to March 2007 VA treatment records show that the Veteran presented to the VA for his first primary care clinic visit in September 2000.  During this visit, it was reported that he had been carrying a "diagnosis of hypertension for three years and diabetes mellitus for about two years."  Thereafter, he was treated periodically for both disabilities.

In a September 2004 statement, the Veteran stated that "on about the same time [he] was diagnosed with diabetes [he] was also diagnosed for high blood pressure.  Since then when [his] diabetes medication is raised so does [his] blood pressure."

On August 2004 VA examination, the VA examiner stated that the Veteran was given a diagnosis of hypertension in 1997.  He reviewed Dr. J.L.'s treatment records and noted that the Veteran requested a refill of Zocor on August 4, 1997 [an inaccurately reported date] and that on September 29, 1997, the Veteran was noted to be on Zocor, Tenoretic, and Prozac, and given a new diagnosis of diabetes mellitus.  Based on these findings, the examiner stated, "[I]t seems clear that the [Veteran] had hypertension and dyslipidemia prior to being diagnosed with diabetes mellitus," and opined that his hypertension was not related to his diabetes mellitus.  

In a letter dated in October 2005, Dr. J.L. stated that it was possible that the Veteran's diabetes mellitus was "dormant back in March of 1993 when [he] first saw [the Veteran]."  He further stated that he had reviewed the Veteran's record and found that his "profile was consistent with the Metabolic Syndrome."  He explained that this diagnosis, which was not described until recently, consisted of: hypertension, obesity, impaired liver function, impaired glucose metabolism (i.e., pre-diabetes), and lipidemia.  In particular, he noted that the Veteran's glucose was in the 119 range, and used to be in the 70-115 range.  

October 2002 to December 2006 private treatment records from the Veteran's current private physician, Dr. J.P.W., show that when the Veteran presented initially in October 2002, he reported a longstanding history of diabetes mellitus and hypertension, for which he had received treatment.  Thereafter, he received periodic follow-up treatment for both disabilities.  In a letter dated in February 2006, Dr. J.P.W., stated he agreed with Dr. J.L.'s October 2005 opinion that the Veteran's diabetes mellitus was present prior to his hypertension diagnosis.  In a separate February 2006 letter, he stated that the Veteran's diabetes mellitus had resulted in multiple complications.  The first complication was obesity, which in turn had led to other very serious complications, including high blood pressure.  In August 2007, he stated it was "indisputable" that the Veteran's high blood pressure was secondary to his diabetes mellitus.  
On January 2007 VA examination, the examiner noted that the Veteran was given a diagnosis of hypertension in the mid 1990s around the same time diabetes was diagnosed.  The Veteran denied any known complications from hypertension; his current treatment regimen consisted of Lisinopril 10 mg, twice daily, and Atenolol 50 mg, daily.  Essential hypertension was diagnosed, and the examiner opined that it was less likely than not that this was caused by or had been aggravated by the Veteran's diabetes mellitus, as both diagnoses were made approximately at the same time in the mid 1990s.  

In July 2009, the Veteran's representative submitted an Internet article titled, "Metabolic Syndrome."  The article explains that the term "metabolic syndrome" is used to designate a cluster of metabolic risk factors found in an individual; these include insulin resistance, hypertension (high blood pressure), cholesterol abnormalities, and an increased risk for clotting.  Individuals with a metabolic syndrome are also at increased risk for developing diabetes mellitus and heart disease.

At the September 2009 Travel Board hearing, it was the Veteran's contention that although he was treated for and given diagnoses of high blood pressure and diabetes mellitus within the same time period in 1997, it was most likely that he had been diabetic prior to the actual diagnosis of such, as diabetes mellitus was an "insidious" type of disability.  Therefore, he argued that his diabetes mellitus pre-dated his diagnosis of hypertension, and that the hypertension was secondary to the diabetes.  [Notably, at the September 2009 Travel Board hearing, the Veteran's representative related that although the Veteran has attempted to secure a copy of his treatment records prior to August 1997, Dr. J.L. has a practice of culling or destroying records after 10 years, and they are therefore unavailable.]  

In March 2010, the Board found that there was conflicting medical evidence as to the matter of a nexus between the Veteran's hypertension and his service-connected diabetes mellitus, and requested from VHA a medical expert opinion as to whether the Veteran's hypertension (high blood pressure) was at least as likely as not caused or aggravated by his service-connected diabetes mellitus.  In an opinion received from in March 2010, a VHA endocrinologist opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  He explained that he "did not see convincing evidence [in the record] indicating [the] possibility" that the Veteran's diabetes mellitus may have been present for a period of time prior to its formal diagnosis.  He also found "no conclusive evidence" to establish that the Veteran's diabetes mellitus predated his hypertension, noting that on the date he was given a diagnosis of diabetes mellitus, the Veteran was already on Tenoretic, which was an anti-hypertensive medication.

As for his opinion regarding aggravation, the VHA consultant noted that in September 2000, the Veteran weighed 213 pounds and was started on Lisinopril (a high blood pressure medication) after having been out of medications for four months.  By November 2001, he weighed 256.1 pounds and was taking two high blood pressure mediations, Atenolol 50 mg once a day and Lisinopril 10 mg twice a day.  Six years later, in January 2007, the Veteran was noted to weigh 290 pounds and was being treated with the same regimen as he was in November 2001.  Such evidence, the VHA consultant stated, shows that since 1997, the Veteran's anti-hypertension treatment regimen has consisted of two medications.  In his opinion, this would not be considered an "aggravation," especially if the Veteran's weight gain was considered.  

The VHA consultant further stated that he disagreed with the statement that Veteran's diabetes mellitus had resulted in obesity as a complication, as to the best of his knowledge, there was no scientific evidence in medical literature that considered obesity to be a complication of diabetes.  Also, regarding the "metabolic syndrome," he stated that this referred to a cluster of risk factors for cardiovascular disease and type 2 diabetes mellitus, which occur together.  Citing to medical literature, he noted that the underlying mechanism (pathogenesis) remained unclear and that there was some controversy as to whether the syndrome was a true syndrome or a mixture of unrelated conditions.  Therefore, he agreed with the statement that the diagnosis of metabolic syndrome did not adequately explain how the Veteran's diabetes mellitus had any impact on his hypertension.

In May 2010, the Veteran responded to the March 2010 VHA opinion by noting that in addition to the two opinions by his private treating physicians (Drs. J.L. and J.P.W.), his VA physician, Dr. T., had also told him that pre-diabetes would have been present long before a diagnosis of diabetes.  Such evidence, he argues, supports his claim that he had diabetes prior to his hypertension, and that the latter was the result of the former.  As additional support for his claims, the Veteran submitted various medical and Internet articles, and stated that they demonstrate that diabetes is a gradual disease, as they explain that pre-diabetes can be present in persons for 10 years and that this did not include environmental causes, such as Agent Orange.  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a preliminary matter, the Board notes that hypertension (high blood pressure) was not recorded at the time of the Veteran's October 1969 service entrance physical examination; therefore, he must be afforded the presumption of soundness on entry in service as to such disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Mere references in the STRs to a history of high blood pressure are inadequate to rebut the presumption of soundness.  Gahaman v. West, 13 Vet. App. 148 (1999).  This is to the Veteran's benefit as the evidentiary requirements for substantitating a direct and secondary service connection claims are less stringent than what is required to establish that a pre-existing disability was aggravated by active military service (an increase in severity of disability during service must be shown).

It is not in dispute that the Veteran is presently receiving treatment and has a diagnosis of hypertension (high blood pressure).  What he must still show to establish service connection for his hypertension is that such is related to service and/or was caused or aggravated by a service-connected disability.  The Veteran's STRs (including his March 1972 service separation physical examination report and the April 1972 statement of no change in his medical condition since his last separation examination) are silent for any complaints, findings, treatment, or diagnosis related to high blood pressure.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent evidence that hypertension was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for hypertension).  Notably, the Veteran does not argue that his hypertension is directly related to his service.

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his hypertension is due to his service-connected diabetes mellitus.  See July 2001 claim for service connection.  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has hypertension.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, diabetes mellitus.  What he must still show to substantiate this claim is that the service-connected diabetes mellitus caused or aggravated the hypertension.

The record includes both medical evidence that tends to support the Veteran's claim that his hypertension is secondary to his service-connected diabetes mellitus, and medical evidence that is against such claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of letters from his former and current physicians, Dr. J.L. and Dr. J.P.W., and the verbal opinion from Dr. T., repeated by the Veteran in his May 2010 letter.  In October 2005, Dr. J.L. essentially provided two opinions.  In his first opinion, he stated it was "possible" that the Veteran's diabetes mellitus was "dormant back in March 1993 when [he] first saw [the Veteran]."  Regarding this opinion, the Board notes that it is phrased entirely in speculative terms (i.e., possible).  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the United States Court of Appeals for Veterans Claims (Court) held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Thus, the Board finds this opinion insufficient to establish that the Veteran had diabetes mellitus for any such considerable period of time prior to its diagnosis in September 29, 2007.  

Dr. J.L. also stated that he reviewed the Veteran's record and found the Veteran's profile to be consistent with metabolic syndrome.  He explained that this diagnosis, which was not described until recently, consisted of: hypertension, obesity, impaired liver function, impaired glucose metabolism (i.e., pre-diabetes), and lipidemia.  The Board notes, however, that such an opinion does not necessarily show that the Veteran's diabetes mellitus preexisted his hypertension; rather, it shows that the disabilities co-existed and arose together.  Dr. J.L.'s opinion does not, therefore, adequately explain what kind of an impact, if any, the Veteran's diabetes mellitus may have had on his hypertension.

As for Dr. J.P.W., he opined that not only did the Veteran's diabetes mellitus exist prior to his hypertension diagnosis, but also it resulted in multiple complications, the first of which was obesity, which in turn led to other very serious complications, including high blood pressure.  Therefore, it was "indisputable" that the Veteran's high blood pressure was secondary to his diabetes mellitus.  However, the Board finds that the probative value of these opinions is limited by the fact that they are not based on a review of the Veteran's entire medical history, but are based solely on conversations with the Veteran and review of Dr. J.L.'s October 2005 letter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Significantly, his opinions do not account for the fact that at the time of the Veteran's diagnosis of diabetes mellitus, he was already on hypertension medication.  

In May 2010 written argument, the Veteran reported that his VA physician, Dr. T., had also told him that pre-diabetes would have been present long before a diagnosis of diabetes.  However, VA treatment records are silent for such an opinion, and the Court has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical (and competent) evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In March 2010, a VHA consultant (an endocrinologist) reviewed the entire claims file, including the various medical opinions and medical literature already of record, and opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  In reaching this conclusion, he noted that there was no evidence in the record to suggest that the Veteran's diabetes mellitus had been present for a period of time prior to its formal diagnosis, and that there was no evidence to indicate that it existed prior to his hypertension (as he was already on hypertension medication when diabetes mellitus was diagnosed).  The VHA consultant also noted that since 1997, the Veteran's treatment regiment for hypertension has remained essentially the same, even in spite of his significant weight gain over the years.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the March 2010 VHA consultant's opinion as it was provided by an endocrinologist (who by virtue of specialized training and experience is eminently qualified to offer this opinion); contains a complete description of the disability on appeal; includes rationale for the opinions provided; and is based on a more accurate and complete factual background.  Notably, the March 2011 VHA consultant's opinion is supported by the opinions of the August 2004 and January 2007 VA examiners.  Although the August 2004 VA examiner's opinion was incomplete in that he did not address the Veteran's contention that diabetes mellitus was present, but undiagnosed prior to his treatment for and diagnosis of hypertension, it was also his observation that the Veteran was already taking hypertensive medications at the time of his new diagnosis of diabetes mellitus.  The January 2007 VA examiner also opined that because the Veteran's hypertension and diabetes mellitus were diagnosed around the same time as one another, it was less likely than not that the diabetes mellitus had caused or aggravated the hypertension.

The Veteran's own statements relating his hypertension to his service-connected diabetes mellitus are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; whether one disability causes or permanently aggravates another is ultimately a medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Board acknowledges that the various textual evidence submitted indicates that an individual may be pre-diabetic for long periods of time before he is given an official diagnosis of diabetes mellitus, and that hypertension (and other cardiovascular risks) may be caused and/or related to diabetes mellitus.  What the Veteran has failed to establish, however, is that he in fact was pre-diabetic for many years prior to his diagnosis of diabetes mellitus, or that his diabetes mellitus pre-dated his hypertension.  As opined by the March 2010 VHA consultant, there is no "convincing evidence" in his claims file to "indicate[] this possibility."  He has not submitted any treatment records to demonstrate that he was pre-diabetic, and the only evidence he submitted in this regard was the speculative October 2005 opinion by Dr. J.L (which, as discussed, is not probative).  As to matter of whether the Veteran's diabetes mellitus pre-dated his hypertension, the Board notes that at the time of the Veteran's initial visit to a VA medical center in September 2000, he reported that he had been carrying a diagnosis of hypertension for 3 years and a diagnosis of diabetes mellitus for 2 years.  Such evidence tends to support, rather than contradict, that the Veteran was already hypertensive by the time he developed diabetes mellitus.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


